                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                        CASE NO. 3:18CR148-MOC-DSC


 UNITED STATES OF AMERICA

        v.


 SAUNDRA TORRENCE


   SUPPLEMENT TO UNOPPOSED MOTION TO AMEND CONDITIONS OF
                    SUPERVISED RELEASE


       NOW COMES defendant Saundra Torrence, through counsel, and supplements

her previously filed motion [Doc. 36] in response to this Court’s order requesting further

documentation as follows:


       1. Regarding upcoming medical appointments, Ms. Torrence has submitted the

             following to United States Probation Officer Gerald Patton:

                a. Today at 8:45 a.m., Ms. Torrence is scheduled to meet with Dr.

                    Swetha Gujja, an oncologist with Southern Oncology Specialists in

                    Huntersville, to review the results of a recent CT Scan for possible

                    cancer.

                b. On January 2 at 8:30 a.m., Ms. Torrence has an appointment at

                    Horizon Eye Care in Charlotte regarding possible cataracts.

                c. On January 6 at 9:15 a.m., Ms. Torrence is scheduled to see Dr.

                    Jonathan Fisher, a cardiologist affiliated with Novant Health,

                    regarding arterial blockages and possible need for a pacemaker.


                                              1

  Case 3:18-cr-00148-MOC-DSC Document 38 Filed 12/23/19 Page 1 of 4
          d. Future appointments will depend on the results of these tests and

             appointments.

      2. Ms. Torrence has required significant medical treatment for some time.

          At the time of sentencing, medical records established that she was under

          the care of Barbara E. Meyer, MD for the following conditions: Type II

          Diabetes Mellitus, bilateral foot pain, shoulder pain, Dyslipidemia

          associated with Type II Diabetes Mellitus, right wrist pain, arthroscopy of

          shoulder, protrusion of lumbar intervertebral disc, degeneration of

          intervertebral disc at L5-S1 level, low back pain radiating to right leg,

          lumbar radiculopathy, right herniated nucleus pulposus L5-S1, right

          pulmonary nodule, dizziness, new onset atrial flutter, pneumothorax after

          biopsy, acute sinus infection, allergic rhinitis, sinus headache, malignant

          neoplasm of lower lobe of right lung, and lung cancer on lower lobe.

          Based on this, the Bureau of Prisons designated Ms. Torrence to serve the

          active portion of her sentence at FMC Carswell, the medical center for

          women located in Fort Worth, Texas.

   3. Regarding a firsthand statement from U.S. Probation Officer Gerald Patton,

      Mr. Patton advises that he is now on leave until January 6, 2020, and will

      make the necessary submission after he returns to work.




                                        2

Case 3:18-cr-00148-MOC-DSC Document 38 Filed 12/23/19 Page 2 of 4
   Dated: December 23, 2019


                                /s/ Noell Tin
                                Noell P. Tin
                                TIN FULTON WALKER & OWEN PLLC
                                301 East Park Avenue
                                Charlotte, NC 28203
                                T: 704-338-1220
                                F: 704-338-1312
                                ntin@tinfulton.com

                                COUNSEL FOR MS. TORRENCE




                                3

Case 3:18-cr-00148-MOC-DSC Document 38 Filed 12/23/19 Page 3 of 4
                           CERTIFICATE OF SERVICE
       The undersigned hereby certifies that he has served the foregoing pleading with

the Clerk of Court using the CM/ECF system, which will send notification of such filing

to opposing counsel:


                                    Daniel S. Ryan
                                    Assistant United States Attorney
                                    daniel.ryan@usdoj.gov


       Dated: December 23, 2019


                                            /s/ Noell P. Tin




                                           4

  Case 3:18-cr-00148-MOC-DSC Document 38 Filed 12/23/19 Page 4 of 4
